20/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
The rejection of claims 1-18 under 35 U.S.C. 112(b) is withdrawn per claim amendment. 
 	Claims 1, 3, 15, 16 have been amended.
	Claims 1-16 are being considered on the merits.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is limited to a method for achieving a health benefit comprising consuming , within a 24 hour period, and amount of enzymatically-treated pomace to provide at least 5 grams of fiber from the enzymatically-treated pomace to achieve the health benefit. 
Claim language implies that consumption of 5 g fiber provided by the enzymatically-treated pomace, within 24 h,  achieves a health benefit. It is well-known in the art that consumption of fiber products achieves health benefit in the long-run. Therefore, achieving health benefits by consuming fiber within 24 h is unclear and misleading.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paeschke et al. (US 2012/0135109; hereinafter R1) in view of  Moca et al. (US 2010/0119650, hereinafter R2) and Balasubramanian et al. (US 2014/0234476; hereinafter R3).
Amended claim 1 is a method for achieving health benefits wherein an amount of enzymatically treated pomace is consumed within a 24-hour period. The enzymatically-
Amended claim 1 is interpreted as consumption of partially hydrolyzed pomace (source of fiber) wherein the fiber is minimally enzymatically hydrolyzed so that the identity of fiber may be maintained and claimed as fiber. 
Claims 1, 2, 3 - R1 discloses a method for producing a hydrolyzed fruit or vegetable fiber wherein the fiber is both physically and enzymatically treated. The method produces soluble fiber. (Abstract)
Claims, 1, 11, 12, 13, 14, 17, 18 - R1 discloses a method wherein orange peel is shredded to produce a slurry. The fiber is hydrolyzed using cellulase and/or pectinase. The fiber material is produced using these enzymes and ultrasound treatment to produce a less viscous material. (Example 1)
Claim 1 - R1 discloses that in addition to the fruit peel, pomace remaining after juice extraction is also a by product of the process that can be hydrolyzed. [0004]
Claims 1 3, 4 - R1 discloses the health benefits of the pectin [0011, 0013, 0014]
Claim 1 - R1 discloses the physical and enzymatic treatment of fruit fiber to produce soluble fiber with reduce viscosity. R1 also discloses the health benefits of fruit fiber. However, R1 is silent to a method of consuming partially hydrolyzed fiber wherein fiber content of the treated and untreated fiber source are the same. In other words the fiber source has been minimally treated so as to maintain the fiber identity. 
R2 discloses that current federal regulations require that the source of claimable fiber be a whole food and that the “minimal processing” applied to the whole fruit or vegetable material (i.e. pomace or pulp for that matter) reduces the viscosity while retaining the whole and natural quality of the ingredient.  R2 teaches that the whole fruits or vegetables contain cellulose, hemicellulose, mannan, pectin and the like. R2 adds that when cellulose, hemicellulose, mannan or pectin fibers contribute significantly to viscosity, then other enzymes, e.g. cellulase, hemicellulase, mannanase, or pectinase may be used. However, care must be taken if said enzymes are used; that they do not hydrolyze fibrous components to the extent that they no longer assay as a fiber by conventional methods. [0017]. 
Claim 1 - Considering the teachings of R2 [0017], it is evident that the fiber identity in the pomace should remain the same after partial hydrolysis as the identity before the partial hydrolysis and that the fiber component is not hydrolyzed to the extent that it no longer assays as a fiber by conventional methods. (R2 at 0017)
It is also noted that the amendment to claim 1 regarding the fiber content in the pomace material before and after enzymatic hydrolysis is a process limitation. In other words, the pomace should be enzymatically treated in a way so that the identity of fiber is maintained. This aspect is also set forth by R2 [0017]. However, claim 1 is a method of achieving health benefits when partially hydrolyzed fiber is consumed. Therefore claim 1 is being interpreted as a method of consumption of partially hydrolyzed fiber whose viscosity has been reduced by partial enzymatic hydrolysis. 
Claim 1 – R3 discloses co-products from juice extraction for use in beverage and food products to enhance the metabolic and gut health benefits. (Abstract)
Claims 1, 3, 15 – R3 discloses the effect on various characteristics of juice when 0-7 grams of fiber is added to an 8-oz. serving of juice. Fiber source is orange pomace. (Example 5).
Claims 4, 7 –R3 discloses the health benefits of orange juice fortified with orange pomace. (Example 7, [0127])
Claims 4, 7, 16 – R3 claims a method for enhancing the metabolic and gut health of an individual comprising administering a beverage composition comprising co-product from juice extraction. (Claim 14 and 15).
It is noted that according to USDA guidelines, consumption of 5 servings of fruits and vegetable per day to provide about 25 grams of fiber (soluble and insoluble) brings about health benefits. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the physically and enzymatically treated fruit juice disclosed by R1 in a method for achieving health benefits as clearly disclosed by R3. However, the fiber is expected to be partially hydrolyzed (minimally hydrolyzed) so as to maintain the fiber identity according to known fiber assay methods as motivated by R2. One would do so to produce a fiber-fortified fruit juice product with a reduced viscosity (due to enzymatic hydrolysis and shortened chain length of polysaccharides) with health benefits generally attributed to fiber consumption. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in promoting health in individuals consuming such a product.

Response to Arguments
	In light of the new grounds of rejection, necessitated by amendments, Applicants’ arguments are moot. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Troup et al. (US 2010/0168056) discloses health benefits of fiber consumption in human diet. [0035, 0036]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAMID R BADR/Primary Examiner, Art Unit 1791